                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    CHARLES AL-PINE,                                    Case No. 18-cv-06496-JD
                                                       Petitioner,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                v.
                                   9

                                  10    JAMES V. ALLRED,
                                                       Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a state prisoner, has filed a habeas action. Petitioner was sent a notice that he

                                  14   had not paid the filing fee or submitted a complete application for leave to proceed in forma

                                  15   pauperis (“IFP”). He was allowed twenty-eight days to either pay the fee or file a proper

                                  16   application with all the required documents. More than twenty-eight days has passed, and

                                  17   petitioner has not paid the fee, filed a complete application to proceed IFP or otherwise

                                  18   communicated with the Court. Therefore, this case is DISMISSED without prejudice. A

                                  19   certificate of appealability is DENIED.

                                  20          IT IS SO ORDERED.

                                  21   Dated: December 4, 2018

                                  22

                                  23
                                                                                                     JAMES DONATO
                                  24                                                                 United States District Judge
                                  25

                                  26
                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        CHARLES AL-PINE,
                                   4                                                          Case No. 18-cv-06496-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        JAMES V. ALLRED,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on December 4, 2018, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Charles Al-Pine ID: TDCJ#:1422624
                                       James V. Allred Unit
                                  18   2101 N Farm to Market 369
                                       Housing: G-12-F-72-Cell
                                  19   Iowa Park, TX 76367
                                  20

                                  21
                                       Dated: December 4, 2018
                                  22

                                  23                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  24

                                  25

                                  26                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  27
                                                                                          Honorable JAMES DONATO
                                  28
                                                                                          2
